In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of Barbara Monohan, Commissioner of the Westchester County Taxi & Limousine Commission, confirming a determination of an administrative law judge dated April 16, 2013, made after a hearing, finding that the petitioner violated various Laws of Westchester County, and imposing a fine, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Zambelli, J.), dated March 3, 2015, which, after a hearing to determine the validity of service of process, granted that branch of the respondent’s motion which was to dismiss the proceeding for lack of personal jurisdiction, and dismissed the proceeding for lack of personal jurisdiction.
Ordered that the order and judgment is affirmed, with costs.
The petitioner failed, at a hearing to determine the validity of service of process, to establish by a preponderance of the evidence that service upon the respondent was proper. There*1117fore, the Supreme Court properly granted that branch of the respondent’s motion which was to dismiss the proceeding for lack of personal jurisdiction, and dismissed the proceeding for lack of personal jurisdiction (see Khodeeva v Chi Chung Yip, 84 AD3d 1030, 1030 [2011]; Bartow v Lugo, 66 AD3d 936, 937 [2009]).
Leventhal, J.P., Dickerson, Cohen and Hinds-Radix, JJ., concur.